Citation Nr: 1203850	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-37 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an anxiety disorder with depression (claimed as a mental condition).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1980 to August 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 RO decision, which denied a claim for service connection for anxiety disorder with depression (claimed as a mental condition). 

In September 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the St. Petersburg, Florida, RO. A transcript of that proceeding has been associated with the claims folder.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an anxiety disorder with depression.  After a review of the claims file, the Board finds that additional development is needed in order to adjudicate this claim.

Specifically, the Veteran asserted at the September 2011 hearing that he saw a psychologist or a psychiatrist in service.  He indicated that he had difficulty being in a confined space and with groups of people.  The Veteran claims that he began seeking psychiatric treatment in 2007 but that he has had psychiatric issues since his active duty service.  The Veteran also claims that, after two years of service, he was offered the opportunity to have an early discharge under honorable conditions because he was determined to be unsuitable.  
A review of the service treatment records reveals a June 1981 Report of Mental Status Evaluation, in which it was noted that the Veteran had been followed at Community Mental Health Activity since January 1980, pursuant to dealing with issues of maturity and impulse control.  It was noted that no psychiatric diagnosis was warranted, and that the service member was being cleared for any administrative action deemed proper by Command.  It was also noted that the service member had the mental capacity to understand and participate in the proceedings, was mentally responsible, and met the retention requirements of Chapter 3, AR 40-502.

With regard to a current diagnosis, VA medical records reflect that the Veteran has been diagnosed with anxiety state, anxiety disorder, depression, chronic mood disorder, dysthymic disorder, and antisocial personality features. 

As the evidence of record demonstrates that the Veteran underwent a mental evaluation in service for issues of maturity and impulse control, and he has currently been diagnosed with multiple psychiatric disabilities, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to diagnose all current psychiatric disabilities and to determine whether any of these diagnosed psychiatric disabilities were caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination). 

Additionally, as noted above, the Veteran indicated at the September 2011 hearing that, after two years of service, he was offered the opportunity to have an early discharge under honorable conditions because he was determined to be unsuitable.  As such, the Veteran's personnel records should be associated with the claims file to determine the circumstances surrounding the Veteran's discharge from service. 

Finally, the RO should take this opportunity to obtain any recent, pertinent VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's personnel records.

2. Associate any and all VA treatment records relating to the Veteran's claimed psychiatric disabilities that have not already been associated with the claims file.

3. Schedule the Veteran for an appropriate VA examination for his claimed psychiatric disability.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a complete history from the Veteran regarding his claimed psychiatric disability and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should diagnose the Veteran with all current psychiatric disabilities.  Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's currently diagnosed psychiatric disabilities had an onset in service, or were otherwise incurred in or aggravated by a disease or injury in service. 

If the examiner determines that a diagnosis of personality disorder is warranted, the examiner should offer an opinion as to whether any such disorder was subject to a superimposed injury during service or otherwise aggravated during service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the statement of the case (SOC).  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



